Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a broadband directed dual-band antenna with double polarization consisting of active vibrators of an lower frequency band and vibrators of a higher frequency band, the broadband directed dual-band antenna comprising: at least two symmetrizing devices connected to the active vibrators; feeding high-frequency transmission lines, a reflector, the vibrator arms of the same polarization coincide with the vibrator arms with orthogonal polarization, however, the prior art fails to teach the vibrator arms of a lower frequency range combine the function of the reflectors and a slotted coupling radiator for the vibrator arms of an upper frequency range and the lower frequency range and the upper frequency range have one common input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845